Citation Nr: 0609208	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-42 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral pes planus 
with equinus (claimed as a left foot fracture, and previously 
adjudicated as an application to reopen a claim of service 
connection for contusions of the ankles).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.  

It is noted that in August 1987 the Board denied a claim of 
service connection for ankle contusions.  When the veteran 
filed an April 2003 VA Form 21-4138 asserting that he sought 
to "reopen a previously denied claim for left foot 
fracture," a September 2003 rating decision declined to 
reopen a claim of service connection for ankle contusions.  
In his October 2003 notice of disagreement, the veteran 
continued to refer to an in-service foot injury.  An April 
2004 rating decision denied a claim of service connection for 
bilateral pes planus with equinus, and a December 2004 
statement of the case addressed "service connection for 
bilateral pes planus (claimed as bilateral foot 
condition/left foot fracture) and whether new and material 
evidence had been submitted to reopen claim for service 
connection."  

The veteran filed a December 2004 VA Form 9, and testified at 
a January 2006 hearing before the undersigned Veterans Law 
Judge (with transcript of record).  From the veteran's 
testimony, and various statements of record, the veteran's 
contentions regard a foot injury.  




FINDING OF FACT

The record lacks objective evidence of an in-service injury 
to the feet, or any continuity of symptomatology post-service 
necessary to an extent that might indicate an in-service 
injury.  



CONCLUSION OF LAW

Service connection for bilateral pes planus with equinus is 
not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), must be considered.  

The record contains May 2003 and February 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters informed the 
veteran of the legal standards for service connection.  
Additionally, the rating decision on appeal and statement of 
the case applied the law to the facts of record.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Although the present appeal 
involves the issue of service connection, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, because the Board concludes below 
that the preponderance of the evidence is against a claim of 
service connection for bilateral pes planus disorder, any 
questions as to the appropriate disability rating and 
effective date to be assigned are rendered moot. 

As such, it appears that the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received content-complying VCAA notice 
prior to the rating decision on appeal  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the February 2004 letter stated the following:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know."  Thus, the 
general principle underlying the "fourth element" was 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained the veteran's service medical 
records.  Also of record are private treatment reports and a 
letter from Michael P. Wilkinson, DPM, from 2003.  The 
veteran submitted various lay statements.  In response to the 
February 2004 VCAA notice letter, the veteran returned a VA 
Form 21-4138 on which he asserted that VA had information 
supporting his claim from Dr. Wilkinson.  It is noted that 
the veteran had mentioned x-rays at the Cheyenne VA medical 
center, but apparently never received subsequent treatment.  
Given the nature of this case, however, a remand to obtain 
these recent x-rays would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
illustrated below, the two paramount issues in this case are 
in-service incurrence of an injury, and a nexus between a 
current disability and a claimed in-service injury.  Dr. 
Wilkinson offered a current diagnosis, and as such, recent x-
rays (without apparent utilization in subsequent treatment) 
cannot be used by the Board to draw its own medical 
conclusions.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Additionally, VA examination is not necessary for a decision 
on the claim, see 38 C.F.R. § 3.159(c)(4), because as 
illustrated further below, the record lacks competent 
evidence that any current disability or symptoms are 
associated with an in-service event involving trauma.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

Upon a comprehensive review of the evidence, see Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), it is apparent 
that service connection is not warranted.

As note above, an August 1987 Board decision had denied 
service connection for ankle contusions.  When the veteran 
filed an April 2003 VA Form 9, he stated that he had 
experienced a "left foot fracture" while stationed in 
Germany.  In a September 2003 rating decision the RO had 
initially considered whether a claim of service connection 
for ankle contusions should be reopened.  In an April 2004 
rating decision, however, the RO considered a claim of 
service connection for bilateral pes planus disability.  

The veteran's service medical records contain an April 1962 
initial enlistment Report of Medical History where the 
veteran marked that he had had rheumatic fever; a physician 
noted joint inflammation left foot.  The veteran was treated 
at U.S. Army Sub-Dispensary, Fort Banks, for a skin rash, a 
cough, and myopia, on various occasions.  On his March 1965 
Report of Medical History for the purpose of separation, the 
veteran marked that he had not experienced foot trouble or 
bone, joint, or other deformity (he had referred to rheumatic 
fever, eye trouble, ear, nose, and throat trouble, and that 
he had worn glasses).  A March 1965 Report of Medical 
Examination for the purpose of separation found only one 
clinical abnormality-an appendectomy scar.  Otherwise, the 
veteran's feet were found to be clinically normal.  

Service personnel records showed that the veteran was a 
warehouseman and supplyman, among other things.  

In support of his April 2003 claim, the RO received a letter 
from Michael P. Wilkinson, D.P.M., who stated that the 
veteran had visited his clinic on January 14, 2003, 
complaining of bilateral feet and arches, left worse than 
right, progressive over his life.  The veteran had stated 
that an eighty pound box of grenades had injured his left 
foot in 1963 while enlisted in the service, that he had had 
history of swelling for two years in the left.  The veteran 
claimed that his foot had never been treated.  Dr. Wilkinson 
stated that the veteran had severe rigid pes plano valgus 
foot type as a result of gastroc soleus equinus, a limited 
sub-talor joint range of motion and a 5 degree everted 
resting calcaneal stance position with major signs of 
pronation in gate.  

Thereafter, the RO obtained treatment records from Dr. 
Wilkinson, which included notes from the veteran's initial 
visit in January 2003.  The intake history of illness 
contained the veteran's report of life-long flat feet and 
many injuries to feet and ankles.  The veteran stated that he 
had had x-rays at the Cheyenne VA medical center, had been 
referred to VA Denver but the appointments were postponed and 
he never made the visits.  The veteran admitted to rheumatic 
fever in his left foot in 1954 and a crush injury in 1963, 
i.e., an 80-pound box of grenades fell on his foot.  Dr. 
Wilkinson recorded the veteran's comment that pain and 
swelling had been present for about two years.  The veteran 
also admitted to falling off of a twenty foot cliff two years 
earlier, which had caused pain and swelling in his area but 
he ignored treatment.  Dr. Wilkinson's assessment, after 
physical examination, was severe pes planus with mild 
posterior tibial dysfunction, left worse than right, equinus.  

In April 2003, the veteran received orthotics from Dr. 
Wilkinson, and several weeks later a followup revealed that 
the devices were comfortable and controlled the pronation 
(the veteran had no complaints).  

At his January 2006 hearing, the veteran related his 
contentions.  He stated in 1963, during service, he had been 
unloading a piece of plywood (12 feet by 12 feet) and a 
fellow service member let go of it and it fell at least 8 
feet onto his foot.  The veteran stated that he had gone to 
the dispensary and an x-ray had been taken (at Fort Banks).  
The veteran's representative asked if the veteran had been 
put on profile of limited duty, and the veteran replied in 
the negative (he had not wanted to complain).  Thereafter, in 
1964, the veteran had been in Germany when he was unloading 
an 80 pound case of grenades, which fell onto his foot.  The 
veteran stated that he had not sought treatment because 
things had been messed up in Germany.  

The veteran further stated that he had not mentioned the foot 
problem at his separation examination because he had been 
subject to a "compassionate discharge" due to a death in 
his family-thus, his processing had been atypically 
expedited.  The veteran testified that an individual at 
separation told the veteran he had bad flatfeet.  

The veteran asserted that it was not his fault that an x-ray 
done at Fort Banks during service was not part of the record.  

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Notably, the veteran's service medical records are negative 
for any mention of the alleged accidents involving his feet.  
The Board cannot find any objective indication that the 
veteran's service medical records need to be supplemented by 
additional searching-particularly, the veteran had not 
stated at his recent hearing that during service he had been 
admitted to a hospital and hospitalized for feet injury 
(which, had that occurred, might have created clinical 
records at a hospital separate from service medical records).  

The veteran explained that the results of his separation 
examination (where he had not reported and objective 
examination had not found any foot abnormality), should not 
be considered probative evidence of the matter of in-service 
incurrence of a current foot disability due to the hastened 
nature of his discharge.  It is noted, however, that the 
veteran had identified other physical ailments at separation 
on his Report of Medical History, which at least suggested 
that he had, in fact, considered the various ailments 
(including foot problem) listed on the form.     

Additionally, the record lacks any evidence of a nexus 
between a current disability and the claimed in-service 
injury.  Particularly, Dr. Wilkinson merely noted the 
veteran's account of an in-service injury, but did not offer 
an etiological opinion that the veteran's current feet 
problems were related to military service.  See LeShore v. 
Brown, 8 Vet. App. 405 (1995) (holding that a bare 
transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence).  The Court has also 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of the service medical 
records to actually verify this, is to be given little to no 
weight.  Grover v. West, 12 Vet. App. 109, 112 (1999).  

While the veteran is clearly competent to report 
symptomatology related to his feet, which does not require 
medical expertise, Layno v. Brown, 6 Vet. App. 465, 470 
(1994), the veteran's opinion that a current disability is 
related to service is not probative because he is not 
qualified as a layperson to render medical opinions regarding 
the etiology of disorders and disabilities, Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Finally, the record lacks evidence of any continuity of 
symptomatology from an in-service event to the present.  See, 
e.g., Savage v. Gober, 10 Vet. App. 488 (1997).  The fact 
that records do not provide lay or medical evidence that 
supports any recent contention that the veteran experienced 
continuous foot disorder symptomatology since the claimed in-
service injury is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Again, the record lacks any competent evidence connecting a 
current foot disorder with in-service events.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.


ORDER

Service connection for bilateral pes planus with equinus 
(claimed as a left foot fracture, and previously adjudicated 
as an application to reopen a claim of service connection for 
contusions of the ankles) is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


